Citation Nr: 0501619	
Decision Date: 01/24/05    Archive Date: 02/07/05

DOCKET NO.  01-09 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a back disability, 
claimed to be secondary to service-connected left 
ilioinguinal nerve entrapment.  

2.  Entitlement to service connection for a bilateral hip 
disability, claimed to be secondary to service-connected left 
ilioinguinal nerve entrapment.  

3.  Entitlement to service connection for a bilateral ankle 
disability, claimed to be secondary to service-connected left 
ilioinguinal nerve entrapment.  

4.  Entitlement to service connection for a bilateral 
disability of the arches and feet, claimed to be secondary to 
service-connected left ilioinguinal nerve entrapment.  

5.  Entitlement to service connection for a right knee 
disability, claimed to be secondary to service-connected left 
ilioinguinal nerve entrapment.  

6.  Entitlement to an effective date earlier than April 11, 
2000 for the award of compensation benefits under the 
provisions of 38 U.S.C.A. § 1151 for ilioinguinal nerve 
entrapment.  

7.  Entitlement to an initial rating higher than 20 percent 
for left ilioinguinal nerve entrapment.  

8.  Entitlement to a clothing allowance.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant and mother


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel


INTRODUCTION

The veteran served on active duty from April 1988 to November 
1995 and from November 1997 to May 1998.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the New Orleans, 
Louisiana, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The procedural history is detailed below.

In an October 2000 rating decision, the RO awarded 
compensation benefits for left ilioinguinal nerve entrapment 
under the provisions of 38 U.S.C.A. § 1151, effective April 
11, 2000.  By the same rating decision, the RO denied an 
increased rating for orchialgia and granted an increased 
rating of 10 percent for a chronic left knee disability.  The 
veteran did not disagree with the orchialgia or left knee 
determinations.  He did express disagreement with respect to 
the issue of the effective date assigned for the award under 
38 U.S.C.A. § 1151.  A statement of the case (SOC) was issued 
in November 2001 on the earlier effective date issue, and the 
RO also construed the veteran's disagreement to encompass the 
initial rating assigned for the left ilioinguinal nerve 
entrapment.  A timely substantive appeal was received in 
December 2001.  

In a November 2001 rating decision, the RO denied entitlement 
to secondary service connection for back, bilateral hip, 
right knee, bilateral ankle, and bilateral arch or foot 
disabilities.  However, the RO granted entitlement to service 
connection for depression, assigning a 30 percent rating, 
effective November 15, 2000, the date of the claim.  The RO 
granted service connection for hearing loss as well, and 
assigned a zero percent rating.  Also, the RO confirmed and 
continued a noncompensable rating for service-connected right 
shoulder disability.  The rating for left ilioinguinal nerve 
entrapment was increased from 10 to 20 percent, effective 
January 8, 2001.  Finally, the RO in its November 2001 rating 
decision denied entitlement to service connection for 
tinnitus and for nonservice connected pension benefits.  In 
December 2001, the veteran expressed disagreement with all 
these issues. 

In August 2003, the veteran provided testimony before a 
Decision Review Officer.  At that time, he withdrew the 
issues concerning hearing loss and nonservice connection 
pension benefits.  

In September 2003, the RO issued a statement of the case on 
the issues of the effective date and rating for major 
depression, the rating for the right shoulder disability, and 
secondary service connection for back, bilateral hip, right 
knee, bilateral ankle, and bilateral arch or foot 
disabilities.  The veteran did not submit a VA Form 9, Appeal 
to the Board of Veterans' Appeals.  However, in November 
2003, within 60 days of issuance of the SOC, he submitted a 
statement within which he expressed his continued 
disagreement concerning the adjudication of his back, 
bilateral hip, right knee, bilateral ankle, and bilateral 
arch or foot disabilities.  This statement will be accepted 
as a timely substantive appeal with respect to these issues.

Since the veteran's November 2003 statement did not mention 
the effective date and rating for major depression or the 
rating for the right shoulder disability (the other issues 
addressed in the September 2003 SOC), the RO sent him a 
letter in January 2004 informing him that it was assumed he 
had no intention of appealing these issues.  In his response 
requesting a hearing, the veteran did not take issue with the 
RO's conclusions, so these claims are not before the Board.

The Board does note, however, that the RO indicated the 
effective date for the grant of major depression was set to 
coincide with the effective date of the grant for the 
condition that caused the depression-that is, the left 
ilioinguinal nerve entrapment.  In this decision, the Board 
is granting an effective date of December 23, 1998, for 
service connection for left ilioinguinal nerve entrapment.  
Although not an issue on appeal, for the reasons discussed 
above, the Board REFERS for RO consideration whether the 
grant herein affects the prior decision made on the effective 
date for the grant of major depression.

In October 2003, the RO granted individual unemployability 
from April 11, 2000, and granted service connection for 
tinnitus - thereby fully granting the benefits sought on 
appeal and removing these issues from the Board's 
jurisdiction.  The RO also granted the 20 percent disability 
rating for left ilioinguinal nerve entrapment from April 11, 
2000.  

The veteran requested a Travel Board hearing in April 2004; 
however, he did not report for his hearing scheduled in 
August 2004.  As noted above, the veteran was afforded a RO 
hearing in August 2003, and a transcript of these proceedings 
has been made a part or the record.  

The only issue being decided at this time is the proper 
effective date for the grant of service connection for left 
ilioinguinal nerve entrapment.  The remaining issues are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, D.C.  

The Board observes that entitlement to a clothing allowance 
was denied in May 2001.  The RO notified the veteran of that 
determination by letter dated in June 2001.  The veteran 
expressed disagreement with that determination later in June 
2001.  The RO informed him that his notice of disagreement 
would be forwarded to the VA Medical Center, which has 
jurisdiction over clothing allowance issues.  It is not clear 
from the claims file whether the veteran was ever issued a 
statement of the case on this claim or whether the clothing 
allowance was subsequently granted.  This claim is being 
REMANDED so that the RO can request that the VA Medical 
Center issue a statement of the case if that has not yet been 
done.


FINDING OF FACT

The veteran filed his original claim for inguinal hernia 
entrapment on December 23, 1998; a VA treatment record dated 
on August 19, 1997, shows inguinal hernia repair was 
performed on that date. 


CONCLUSION OF LAW

An effective date of December 23, 1998, is warranted for the 
claim for compensation benefits under the provisions of 
38 U.S.C.A. § 1151 for the left ilioinguinal nerve 
entrapment.  38 U.S.C.A. § 5110 (West 2002); 
38 C.F.R. §§ 3.157, 3.400(i) (2004).  


REASONS AND BASES FOR FINDING AND CONCLUSION

In light of the full grant below - that is, the awarding of 
an effective date in accordance with the original claim for 
the benefit - there will be no further discussion of 
compliance with the duty-to-notify and duty-to-assist 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA) 

The veteran underwent left inguinal hernia repair on August 
19, 1997.  This procedure was performed at a VA medical 
facility.  In an October 2000 rating decision, the RO granted 
compensation benefits for left ilioinguinal nerve entrapment 
at a 10 percent rating under the provisions of 38 U.S.C.A. 
§ 1151.  The effective date assigned was April 11, 2000, the 
date VA received a statement from the veteran claiming this 
condition.

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless 
specifically provided otherwise, the effective date of an 
award based on an original claim for service connection 
"shall be fixed in accordance with the facts found, but 
shall not be earlier than the date of receipt of application 
therefor."  38 U.S.C.A. § 5110(a).  The implementing 
regulation clarifies this to mean that the effective date of 
an evaluation and an award of compensation based on an 
original claim "will be the date of receipt of the claim or 
the date entitlement arose, whichever is the later."  
38 C.F.R. § 3.400.  With section 1151 claims, such as this 
one, the effective date of an award will be (1) the date such 
injury was suffered if the claim for compensation is received 
within one year of that date, or (2) date of receipt of 
claim.  38 U.S.C.A. § 5110(c); 38 C.F.R. § 3.400(i)(1).

As noted above, an effective date of April 11, 2000, has been 
assigned for the grant of compensation under section 1151.  
The pertinent question in this case is whether there was a 
formal or informal claim at an earlier date, such that would 
warrant assigning an earlier effective date. 

A "claim" is defined in the VA regulations as "a formal or 
informal communication in writing requesting a determination 
of entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p).  An informal claim is "[a]ny 
communication or action indicating an intent to apply for one 
or more benefits."  38 C.F.R. § 3.155(a).  VA must look to 
all communications from a claimant that may be interpreted as 
applications or claims - formal and informal - for benefits 
and is required to identify and act on informal claims for 
benefits.  Servello v. Derwinski, 3 Vet. App. 196, 198 
(1992).  

In reviewing the file, the Board has identified a document 
received by VA on December 23, 1998, wherein the veteran 
filed a claim for "service connection" for ilioinguinal 
nerve palsy.  At that time, he submitted a December 17, 1998 
medical statement to the effect that the veteran developed 
ilioinguinal nerve entrapment as a result of the inguinal 
hernia repair to the left groin.  

There is no indication that any formal action was ever taken 
on the December 1998 claim.  A claim for compensation under 
section 1151 claim is a claim for VA disability compensation.  
The Board is not aware of any VA form that is specifically 
designed to serve as an application for benefits under 
section 1151.  

The Board concludes that the veteran's 1998 claim can 
reasonably be read as evidencing an intent to apply for 
compensation benefits for the residuals of the August 1997 
surgery.  In the accompanying medical statement, the 
physician opined as to the consequences of that VA surgery, 
including the fact that the veteran had nerve entrapment.  
Although he did not specifically refer to 38 U.S.C.A. § 1151 
or argue that the treatment was negligent, the medical 
problems he cited were precisely those for which he was 
ultimately granted compensation benefits.  There is no 
requirement in the law that a veteran must specify with 
precision the statutory provision or corresponding regulation 
under which he is seeking benefits.  Akles v. Derwinski, 1 
Vet. App. 118, 121 (1990).  

In various precedential decisions from the United States 
Court of Appeals for the Federal Circuit and the United 
States Court of Appeals for Veterans Claims, VA's 
adjudication system has been called "non-adversarial," 
"paternalistic," and "uniquely pro-claimant."  These 
courts have repeatedly held that there is an expectation that 
VA will "fully and sympathetically develop the veteran's 
claim to the optimum..."  See, e.g., Manio v. Derwinski, 1 
Vet. App. 140, 145 (1991) (quoting from H.R.Rep. No. 963, 
100th Cong., 2nd Sess. 13).  Moreover, by regulation, it is 
the obligation of VA to assist a claimant in developing the 
facts pertinent to a claim and to render a decision which 
grants every benefit that can be supported in law.  38 C.F.R. 
§ 3.103(a).

When the December 1998 statement is read in light of the 
particular facts of this case and with a view toward the 
special role of VA as expressed by Congress and the courts, 
the Board believes that, with all reasonable doubt resolved 
in the veteran's favor, that communication can be said to 
have raised a formal claim for entitlement to compensation 
under 38 U.S.C.A. § 1151 for the residuals of hernia surgery 
at a VA facility.  It was clear that the veteran was seeking 
some type of VA benefit based on the residuals of that 
surgery.  The fact that he did not cite the correct law or 
regulation or use particular terms of art did not negate the 
fact that he was seeking VA benefits, in part, for the 
residuals of this surgery.  
  
In the specific circumstances of this case and for the 
reasons detailed above, the Board finds that the claim for 
compensation received from the veteran on December 23, 1998, 
constituted a claim for section 1151 compensation benefits.  
Since this claim was not adjudicated, it remained pending at 
the time of the October 2000 rating decision that initially 
considered this claim.  The VA records show that the surgery 
at issue took place on August 19, 1997.  Since his claim was 
filed more than one year after that date, the proper 
effective date is the date the claim was received-or, 
December 23, 1998.  38 U.S.C.A. § 5110(c); 38 C.F.R. 
§ 3.400(i)(1).


ORDER

An effective date of December 23, 1998, is granted for the 
award of compensation benefits under the provisions of 
38 U.S.C.A. § 1151 for left ilioinguinal nerve entrapment.  


REMAND

The Board notes that additional development is necessary 
prior to the completion of its appellate review of the 
remaining issues.  Although the Board sincerely regrets the 
additional delay, it is necessary to remand the claims to 
ensure that the veteran has been afforded proper due process 
and that all relevant evidence has been obtained.  



Secondary service connection claims

The veteran alleges he has back, bilateral hip, bilateral 
ankle, bilateral arch/foot, and right knee disabilities as a 
result of the service-connected left ilioinguinal nerve 
entrapment.  The evidence of record is unclear as to whether 
he has the claimed disability.  The 2000 VA examination 
yielded no diagnosis of right hip, ankle, arch/foot, or right 
knee disabilities.  All x-rays for these joints were normal.  
There were x-rays findings of mild lumbar disc disease and 
degenerative joint disease of the left hip.  An October 2000 
report of examination by Dr. Witherway indicates diagnoses of 
multiple extremity pelvic and spinal subluxation; moderate 
pes planus with ankle pronation and supination.  The 
prognosis was that as long as the veteran's nerve entrapment 
was not corrected, he could expect subluxation to get worse 
with time.  An April 2000 chiropractic note indicates that 
the veteran would have problems with certain motions because 
of the way he sits and carries his weight on the right.  
There was also a notation that the right ankle tended to 
pronate.  A March 2000 note from Dr. Fitzgerald indicated 
that the veteran has chronic severe pain in the groin, low 
back, and the legs secondary to ilioinguinal entrapment.  The 
VA treatment records show diagnosis of and treatment for 
chronic pain syndrome from 2000 on.

The medical evidence is therefore unclear as to which of the 
claimed disabilities the veteran actually has.  Pain alone, 
without a diagnosed or identifiable underlying malady or 
condition, does not in and of itself constitute a disability 
for which service connection may be granted.  See Sanchez-
Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in 
part, and vacated and remanded in part sub nom. Sanchez-
Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  The VA 
examination showed no abnormalities of the right hip, ankle, 
arch/foot, or right knee.  On the other hand, the private 
medical evidence suggests there are actual physical 
abnormalities present to account for the veteran's 
complaints.  To resolve these ambiguities, the Board 
concludes the duty to assist mandates providing the veteran 
another VA examination, one that takes into account all the 
evidence of record.

Moreover, at the August 2003 hearing, the veteran indicated 
that he continued to receive VA treatment.  Although the 
Decision Review Officer indicated that the most recent VA 
records would be obtained (see transcript at page 10), there 
is no indication that this was done.  The latest VA records 
in the file are dated in October 2001.  VA records are 
considered part of the record on appeal since they are within 
VA's constructive possession.  Bell v. Derwinski, 2 Vet. App. 
611, 613 (1992).  Requests for VA medical records must be 
made since it appears the evidence is not currently complete.  

Increased rating for left ilioinguinal nerve entrapment

This claim must first be remanded to ensure full and complete 
compliance with the enhanced duty-to-notify provisions 
enacted by the Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (the VCAA) [codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A, 5107 (West 2002)].  
The U.S. Court of Appeals for Veterans Claims (Court) has 
mandated that VA ensure strict compliance with the provisions 
of the VCAA.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  It cannot be said, in this case, that there has 
been sufficient compliance when the RO at no time sent a VCAA 
letter to the veteran notifying him of what was needed to 
substantiate this claim.  Rather, the VCAA letter sent in 
December 2000 concerned the secondary service connection 
claims, not the increased rating claim now on appeal.  Since 
the evidence needed to substantiate such claims differs 
significantly, the Board is constrained to remand the issue 
for compliance with the notice provisions contained in this 
law and to ensure the veteran has had full due process of 
law.  

This claim must also be remanded to provide the veteran a VA 
examination.  The last examination was conducted in 2000.  
The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Reexamination will be requested whenever VA 
determines that there is a need to verify either the 
continued existence or the current severity of a disability.  
38 C.F.R. § 3.327(a).  Generally, reexaminations are required 
if it is likely that a disability has improved, if the 
evidence indicates that there has been a material change in a 
disability, or if the current rating may be incorrect.  Id.  
There is evidence of record, primarily emergency room records 
for treatment in 2002 and VA treatment records, that suggest 
the veteran's disability has worsened.  Therefore, a more 
current examination is needed.

Clothing allowance

Entitlement to a clothing allowance was denied in May 2001.  
The veteran expressed disagreement with that determination 
later in June 2001.  The RO informed him that his notice of 
disagreement would be forwarded to the VA Medical Center, 
which has jurisdiction over clothing allowance issues.  It is 
not clear from the claims file whether the veteran was ever 
issued a statement of the case on this claim or whether the 
clothing allowance was subsequently granted.  

This claim must be remanded so that the VA Medical Center can 
provide the veteran with a statement of the case (SOC) on 
this issue, if that has not already been done.  Manlincon v. 
West, 12 Vet. App. 238, 240-41 (1999); see also Godfrey v. 
Brown, 7 Vet. App. 398, 408-410 (1995); Archbold v. Brown, 9 
Vet. App. 124, 130 (1996); VAOPGCPREC 16-92 (O.G.C. Prec. 16-
92).  However, this issue will be returned to the Board after 
issuance of the SOC only if perfected by the filing of a 
timely substantive appeal.  See Smallwood v. Brown, 10 Vet. 
App. 93, 97 (1997); Archbold, 9 Vet. App. at 130.

In view of the foregoing, the case is remanded to the RO for 
the following actions:

1.  Provide to the veteran all 
notification action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000), with respect to the claim for an 
increased rating for left ilioinguinal 
nerve entrapment.  The notice must be 
specific to the claim on appeal.  The 
notice should also inform the veteran 
that he should provide VA with copies of 
any evidence relevant to this claim that 
he has in his possession.  Any notice 
given, or action taken thereafter, must 
comply with current, controlling legal 
guidance.  

2.  Tell the veteran to send VA copies of 
any evidence relevant to any of the back, 
hip, ankle, arch/feet, and right knee 
claims that is in his possession.  See 
38 C.F.R. § 3.159(b).

3.  Obtain the veteran's medical records 
from the VA Medical Center in Alexandria 
for treatment from October 2001 to the 
present.  All efforts to obtain VA 
records should be fully documented, and 
the VA facility must provide a negative 
response if records are not available.

4.  After obtaining the above evidence, 
to the extent available, schedule the 
veteran for a VA joints examination.  The 
claims file should be provided to the 
examiner for review in conjunction with 
the examination.

After reviewing the file, the examiner 
should render an opinion as to (1) 
whether the veteran currently has chronic 
back, bilateral hip, bilateral ankle, 
bilateral arch/feet, or right knee 
disorders; (2) if so, whether it is more 
likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., at least a 50 
percent probability), or less likely than 
not (i.e., probability less than 50 
percent) that a current disorder has been 
caused or aggravated by the service-
connected left ilioinguinal nerve 
entrapment.  If, and only if, 
appropriate, the examiner should discuss 
whether any abnormalities of these joints 
are congenital in nature (see January 
2001 VA treatment note indicating 
unilateral fusion of the right transverse 
process of L5, [presumably] "a 
congenital problem.").

5.  After obtaining the above evidence, 
to the extent available, schedule the 
veteran for a neurological examination to 
determine the current severity of 
service-connected left ilioinguinal nerve 
entrapment.  Accomplished all indicated 
special studies and tests.  Make the 
claims folder available to the examiner 
for use in studying the case.  

The veteran's service-connected left 
ilioinguinal nerve entrapment has been 
rated to include impairment of the 
ilioinguinal nerve and the sciatic nerve.  
The examiner should identify all symptoms 
due to impairment of these nerves.

6.  Then, after ensuring the VA 
examination report is complete and that 
any actions needed to comply with the 
Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), have been completed, the RO 
should readjudicate these claims.  If 
such action does not resolve a claim, a 
supplemental statement of the case (SSOC) 
should be issued to the veteran and his 
representative.  An appropriate period of 
time should be allowed for response.  
Thereafter, this claim should be returned 
to this Board for further appellate 
review, if in order.  

7.  The RO should request that the VA 
Medical Center provide the veteran and 
his representative a statement of the 
case as to the issue of entitlement to a 
clothing allowance.  The veteran should 
be informed that he must file a timely 
and adequate substantive appeal in order 
to perfect an appeal of this issue to the 
Board.  See 38 C.F.R. §§ 20.200, 20.202, 
and 20.302(b).  If a timely substantive 
appeal is not filed, the claim should not 
be certified to the Board.  If so, 
subject to current appellate procedures, 
the case should be returned to the Board 
for further appellate consideration, if 
appropriate. 

If the VA Medical Center has previously 
provided a statement of the case on this 
issue, associate a copy of it with the 
claims file, and no further action need 
be taken unless the veteran had perfected 
an appeal.

The purpose of this remand is to comply with governing 
adjudicative procedures.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
the remanded issue.  The veteran has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  The veteran's cooperation in VA's efforts to develop 
his claim, including reporting for any scheduled VA 
examination, is both critical and appreciated.  The veteran 
is also advised that failure to report for any scheduled 
examination may result in the denial of a claim.  38 C.F.R. 
§ 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).

	                     
______________________________________________
	MICHELLE KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


